    Case: 1:18-cv-02063 Document #: 31 Filed: 11/01/18 Page 1 of 2 PageID #:149




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

HP Tuners, LLC,                                       Civil Action No. 17−cv−02063

        Plaintiff,                                     The Honorable Thomas Durkin
                                                       Presiding Judge
              v.
                                                       The Honorable Young B. Kim
Worldly Exhibits,                                      Magistrate Judge

        Defendant.


                                STIPULATION OF DISMISSAL

       Plaintiff HP Tuners, LLC and Defendant Worldly Exhibits having reached a settlement in

this matter, and therefore pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), stipulate as follows:

       1.       Plaintiffs’ Complaint (ECF 1) in the above-entitled cause is dismissed without

prejudice, the parties to bear their own attorneys’ fees and costs.

       2.       Absent notice to the contrary and without further order of this Court, on June 19,

2019 the aforementioned dismissal is deemed with prejudice.

       3.       The status date of November 8, 2018 is stricken.

Dated: November 1, 2018                             Respectfully Submitted,

HP TUNERS, LLC                                      SCOTT STEINBROOK, d/b/a
                                                    WORLDLY EXHIBITS
By: /s/ Michele J. Braun
    One of Its Attorneys                            By: /s/ Dennis F. Esford
                                                        One of His Attorneys

Michele J. Braun (ARDC#6187398)                     Dennis F. Esford (#6281760)
Law Offices of Michele J. Braun                     Windy City Trial Group, Inc.
1906 Maplewood Road                                 233 S. Wacker Drive, Suite 2290
Northbrook, IL 60062                                Chicago, IL 60606
P: 847-559-8406                                     P: 312-405-7725
E: Michele@mjbraunlaw.com                           E: denny@windycitytrialgroup.com
    Case: 1:18-cv-02063 Document #: 31 Filed: 11/01/18 Page 2 of 2 PageID #:149




                               CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that a copy of the foregoing document was
electronically filed with the Clerk of the Court for the United States District Court for the
Northern District of Illinois using the ECF system on November 1, 2018, which will send
notification of such filing to all current counsel of record.


                                                                            /s/ Dennis F. Esford




                                               2
